The opinion of the court was delivered by
Lewis, C. J.
Any person who takes up and secures lumber adrift on the waters of the Susquehanna river, has a right to retain possession of the same until the owner pays the compensation prescribed by the Act of 20th March, 1812. But the right to retain possession, against the claim of the owner, is derived altogether from the Act of Assembly, and cannot exist without a strict compliance with its provisions. The person taking up the lumber is bound, within thirty days thereafter, to lodge a list of the same, by him subscribed," with the nearest justice of the peace of the town or township where the lumber was taken up, specifying the number, quality, and quantity of the logs, shingle bolts, boards, shingles, or other lumber, with the marks on the same.”
*502Although the person who takes up the lumber is allowed thirty days to file his list with the justice, he may do it as much sooner as he thinks proper; and when he does so, his title to retain must rest on the foundation so prepared, unless the justice, on cause shown, permits the list to be amended. This ought not to be permitted if the owner, acting on a false or defective description, had, in the mean time, exercised his right of recaption. If the person taking up the lumber fails to file a list of it within thirty days, his title is gone, and in retaining the property from the lawful owner, he, like any other person who abuses an authority in law, becomes a wrongdoer ab initio. A list which describes the lumber taken up as “ part of an ark, marked A. B. Smith, 18th April, 1855,” gives no title to retain anything but the “part of the ark” thus described. It gives the owner no notice, and the salvor no claim, in relation to boards and plank forming no part of the structure of the ark. A list subsequently handed to the justice, but not subscribed by the person taking up the lumber, although perfect in its description of the articles claimed, is not a compliance with the law, and will not cure the defect. If the salvor will not furnish the evidence which the law prescribes, to charge him with the custody of the property, he has no right to retain it, and can claim no compensation under the Act for taking it up. If the owner is compelled to pay the rates of compensation prescribed by law, he is entitled to the security provided for him. He should not be embarrassed by defects in the list filed, or in its authentication, which might cause difficulties in ascertaining where the lumber was, what quantity and description of it had been taken up, and the name of the person who was accountable to him for it, and to whom he was to make compensation for saving it. These principles, applied to the case before us, affirm the judgment of the Court of Common Pleas.
Judgment affirmed.